Reasons for Allowance
Regarding claims 1-5, 10-14 and 18-21, the applicant’s arguments dated 03/21/2022 are persuasive. 
In re fig. 7 and [0034] of John, the applicant recites a passage of [0034], where John states “the fuel injector 30 includes a tip attachment 100, which may be machined directly onto the tip 32 and/or the fuel injector, generally” and that John further states in [0034] that “the tip attachment is a solid structure that defines any number of protruding members and extension members, such as, but not limited to protruding members 140, 160 and extension members 141, 142, 161, 162, as shown”. The applicant interpreted this passage of John ([0034]) to mean that elements 141, 142, 161, and 162 are not their own components, but hollowed out portions of tip attachment 100. The applicant further states that if tip attachment 100 is machined directly onto the tip 32, then there is no reason for a locking mechanism, and therefore no need to further modify John. The applicant further argues that even if tip attachment 100 of John is manufactured separately, the attachment is of the entire tip attachment 100 to the injector tip, not the duct section with the nozzle as required by the claims. 
In response to the applicant’s previous arguments, the examiner argued (see O.A. dated 12/21/2021, and remarks filed 03/21/2022) that in John, “the tip flange 32 is interpreted as being part of the duct section, which is fluidly connected to the nozzle 36 and that while nozzle 36 may simply be a hole in flange 32, it is necessary such that fuel can be conveyed to elements 40 and 60”. The applicant further states that “if the Office is interpreting the nozzle of John as being part of the duct section, an interpretation that the applicant disputes, then there is additionally no need for locking elements as the duct section and the nozzle are the same component.
The applicant further states that “the protruding members and extension members of John are not actual structures, but an absence of structure in the tip attachment” and that “it is not the ducts that are machined, but the tip attachment which contains hollowed out portions that includes ducts”. The applicant further states that “the ducts themselves have no independent structure to be attached”. The applicant further argues that “the Office is proposing modifying the positive structure of Martin in accordance with the absent structure of John” and that the Office “then further modifies the combination by changing the shape of non-existent parts to solve a problem that does not exist”. 
The examiner finds that the applicant’s arguments, as recited above, regarding the prior art of John to be persuasive and that prior art of record, alone and in combination, fails to show or reasonably teach in combination a fuel injector having the following elements as recited below.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a fuel injector having the recited elements, including:
wherein the nozzle is formed together with a body of a nozzle section of the fuel injector and the plurality of ducts are integrally formed together with a body of a duct section of the fuel injector, wherein the body of the duct section further comprises a flange, wherein the flange is wider than a body of the duct section extending toward a proximal end of the fuel injector, the flange of the duct section adapted to seat within the shoulder and abut the top and sides of the shoulder; and
wherein the body of the nozzle section includes locking elements shaped to mate with counterpart locking elements of the body of the duct section to lock the body of the nozzle section to the body of the duct section, and where the nozzle includes a plurality of holes, with each hole of the plurality of holes positioned to align with a corresponding duct of the plurality of ducts when the body of the duct section is locked to the body of the nozzle section;

or a fuel injector having the recited elements, including:
wherein the nozzle is formed together with a body of a nozzle section of the fuel injector and the plurality of ducts is formed together with the duct body of the fuel injector; and
wherein the body of the nozzle section includes locking elements shaped to mate with counterpart locking elements of a section of the duct body to lock the body of the nozzle section to the duct body, and where the nozzle includes a plurality of holes, with each hole of the plurality of holes positioned to align with a corresponding duct of the plurality of ducts when the duct body is locked to the body of the nozzle section;

or method having the recited steps, including:
coupling a fuel injector to the cylinder head by seating a flange positioned at a distal end of the fuel injector within the shoulder, the flange of the fuel injector being wider than a body of the fuel injector extending toward a proximal end of the fuel injector, the fuel injector including a nozzle section comprising a nozzle and nozzle body, and a duct section comprising a plurality of ducts arranged at the distal end, wherein the duct section is integrally formed with the flange;
wherein seating the flange within the shoulder includes first inserting a nozzle/duct section of the fuel injector into the passage from an inner side of the cylinder head, the nozzle/duct section including both of the plurality of ducts and the nozzle and the inner side including the inner surface, and then coupling an outer section of the fuel injector to the nozzle/duct section at an outer side of the cylinder head, the outer side including the outer surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747